Dismiss and Opinion Filed April 20, 2016




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-01143-CV

  QUESTCARE MEDICAL SERVICES, P.A. D/B/A QUESTCARE PARTNERS AND
               JARED LEE RICHARDSON, M.D., Appellants
                               V.
CADEN CLARK, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
KATINA CLARK, AND AS NEXT FRIEND OF A.O.C. AND A.F.C., MINORS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-06294-C

                            MEMORANDUM OPINION
                        Before Justices Francis, Fillmore, and Schenck
                                 Opinion by Justice Francis
       Appellants have filed a motion to dismiss this appeal, stating the parties have resolved

their differences. See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal. See

id.




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
151143F.P05                                      JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

QUESTCARE MEDICAL SERVICES, P.A.                   On Appeal from the County Court at Law
D/B/A QUESTCARE PARTNERS AND                       No. 3, Dallas County, Texas
JARED LEE RICHARDSON, M.D.,                        Trial Court Cause No. CC-14-06294-C.
Appellants                                         Opinion delivered by Justice Francis,
                                                   Justices Fillmore and Schenck participating.
No. 05-15-01143-CV        V.

CADEN CLARK, INDIVIDUALLY AND
AS REPRESENTATIVE OF THE ESTATE
OF KATINA CLARK, AND AS NEXT
FRIEND OF A.O.C. AND A.F.C.,
MINORS, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       On the parties’ agreement, we ORDER each party bear its own costs of this appeal.


Judgment entered April 20, 2016.




                                             –2–